Citation Nr: 0914807	
Decision Date: 04/21/09    Archive Date: 04/29/09

DOCKET NO.  05-35 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
left leg injury, to include scars.

2.  Entitlement to service connection for leg cramps.

3.  Entitlement to service connection for esophageal reflux.

4.  Entitlement to service connection for bile duct cancer, 
to include as a residual of exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from June 1952 
to May 1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  

The issue involving entitlement to service connection for 
bile duct cancer is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's service personnel records and most of his 
service treatment records have been reported as destroyed by 
fire and are unavailable.

2.  The Veteran's May 1956 separation examination report is 
of record along with National Guard examination reports dated 
July 1956 and May 1963.

3.  There is no evidence of any diagnosis of a leg injury, 
leg disability, scars on the left leg, or a gastrointestinal 
disorder in any of the available service treatment records.

4.  There is no medical evidence of any current leg 
disability.

5.  There is no medical evidence linking the Veteran's 
current esophageal reflux, or neurologic symptoms of 
radiculopathy involving the left leg to active military 
service.  


CONCLUSIONS OF LAW


1.  A left leg disorder, to include scars, was not incurred 
in, or aggravated by, active military service.  38 U.S.C.A. 
§§ 101(16), 1110, 1131 (West 2002);  38 C.F.R. § 3.303 
(2008).  

2.  A disability claimed as leg cramps was not incurred in, 
or aggravated by, active military service.  38 U.S.C.A. 
§§ 101(16), 1110, 1131 (West 2002);  38 C.F.R. § 3.303 
(2008).  

3.  Esophageal reflux was not incurred in, or aggravated by, 
active military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 
(West 2002);  38 C.F.R. § 3.303 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  The Veteran was provided 
this notice in a letter dated September 2004.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, additional notice with 
respect to the rating criteria and effective date provisions 
pertinent to the appellant's claims, was provided in letters 
dated March and October 2006.  Although this notice letter 
was not sent before the initial AOJ decision in this matter, 
the Board finds that this error was not prejudicial to the 
appellant because the actions taken by VA after providing the 
notice have essentially cured the error in the timing of 
notice.  Not only has the appellant been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim and given ample time to respond, but 
the AOJ also readjudicated the case by way of a supplemental 
statement of the case issued in October 2006 after the March 
notice was provided.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal as the timing error did not affect 
the essential fairness of the adjudication.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The duty 
to assist also includes providing a medical examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim.  In this regard, the veteran has not 
been provided VA examinations for his claimed disabilities.  
Nevertheless, none is required.  The Board notes that such 
development is to be considered necessary if the information 
and evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but contains:  (1) 
competent evidence of diagnosed disability or symptoms of 
disability, (2) establishes that the veteran had an event, 
injury or disease in service, or has a presumptive disease 
during the pertinent presumptive period, and (3) indicates 
that the claimed disability may be associated with the in-
service event, injury, or disease, or with another service-
connected disability.  38 C.F.R. § 3.159(c)(4).  In this 
case, there is no medical evidence of record showing that the 
veteran has a current leg disorder, nor is there any 
competent evidence linking any currently claimed leg disorder 
or esophageal reflux disorder to military service.  
Additionally, there is no outstanding evidence to be 
obtained, either by VA or the veteran.  Consequently, the 
Board finds that VA did not have a duty to assist that was 
unmet.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The appellant was afforded two VA 
medical examinations with respect to his claim for service 
connection in August 2004 and October 2007.  Significantly, 
neither the appellant nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

II. Service Connection

Generally, service connection may be granted for a disability 
resulting from personal injury suffered or disease contracted 
in line of duty or for aggravation of preexisting injury 
suffered or disease contracted in line of duty. 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2008).  Direct 
service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(a), (b), (d) (2008).  
Establishing direct service connection for a disability, 
which has not been clearly shown in service, requires the 
existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  38 U.S.C.A. § 1110, 
1131 (West 2002); 38 C.F.R. § 3.303(d) (2008); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease, injury, or service-connected 
disability and the present disease or injury. Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The United States Court 
of Appeals for the Federal Circuit (Federal Circuit) has held 
that a veteran seeking disability benefits must establish the 
existence of a disability and a connection between service 
and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).

The Court of Appeals for Veterans Claims (Court) has also 
held that where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993); see 
also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
Federal Circuit has also recognized the Board's "authority 
to discount the weight and probity of evidence in light of 
its own inherent characteristics and its relationship to 
other items of evidence."  Madden v. Gober, 125 F.3d 1477, 
1481 (Fed. Cir. 1997).

The Veteran claims entitlement to service connection for the 
residuals of an injury to the left leg, leg cramps, and 
esophageal reflux.  The RO requested copies of the Veteran's 
service personnel records and service treatment records.  In 
September 2004, VA was informed that the records requested 
had been destroyed by fire.  

VA's duty to assist is heightened when records are in the 
control of a government agency.  Gobber v. Derwinski, 2 Vet. 
App. 470 (1992).  VA has a heightened obligation to search 
for alternate medical records when service medical records 
are not available and must also provide an explanation to the 
veteran regarding VA's inability to obtain his service 
medical records.  Dixon v. Derwinski, 3 Vet. App. 261 (1992).

Despite the report that the Veteran's records were "fire 
related," copies of a few of the Veteran's service treatment 
records were obtained.  The Veteran had active service in the 
Air Force from June 1952 to May 1956.  This is confirmed by a 
copy of his discharge papers, DD 214, which is of record.  A 
copy of his May 1956 separation examination report has been 
obtained.  The examination report reveals that the Veteran's 
feet, and lower extremities were normal.  There is no 
indication of any disorder of the legs or esophageal reflux 
being noted on separation examination.  

Subsequent to active service, the Veteran enlisted in the 
National Guard.  A July 1956 National Guard enlistment 
examination is of record.  This examination was conducted 
only two months after the Veteran separated from active 
service.  On the report of medical history the Veteran did 
not indicate the presence of any symptoms related to his leg 
or gastrointestinal system.  The examination report indicate 
normal clinical findings for all systems.  No abnormalities 
were noted by the examining physician.  

In September 1956, another examination of the Veteran was 
conducted in conjunction with his going on active duty 
training (ADT).  On the report of medical history the Veteran 
indicated that he had cramps in his legs, and the examiner 
noted "cramps in legs infrequently - in mornings."  However 
the examination report indicates normal clinical findings 
with no abnormalities noted by the examining physician.  

In May 1963, another National Guard examination of the 
Veteran was conducted.  The Veteran did not report any 
abnormalities in his medical history and the examination 
report again indicated normal clinical findings with no 
abnormalities noted by the examining physician.  

The Veteran presented sworn testimony at a hearing before an 
RO Decision Review Officer (DRO) in January 2006.  At this 
hearing he testified that he injured his left leg and knee in 
a fall during service and that he had swelling which was 
treated with an ace bandage.  He testified that he had leg 
cramps ever since the alleged injury during service, but that 
he has never been treated for them.  He testified that he 
started having symptoms of upper gastrointestinal burning 
shortly after service, but that he was never treated for the 
symptoms during active service.

A large volume of private medical records dating for 
approximately 1996 to the present have been obtained.  A 
March 1999 pathology report reveals that an esophageal biopsy 
had been conducted and a diagnosis of reflux esophagitis was 
made.

A series of private medical treatment records dating from 
2002 and 2003 reveal that the Veteran had complaints of left 
leg weakness and pain which often radiated all the way to the 
left foot.  Initial evaluation was that the pain was not 
strictly consistent with sciatica.  A March 2003 record 
indicates an impression of sciatic nerve lesion causing foot 
drop.  A June 2003 record reveals that magnetic resonance 
imaging (MRI) of the left knee was negative for evidence of 
nerve entrapment or nerve involvement and the prior EMG 
testing showed peroneal neuropathy of the left fibular head 
along with a coexisting L5-S1 radiculopathy.  

The preponderance of the evidence is against the Veteran's 
claim for service connection for esophageal reflux.  He has a 
current diagnosis of reflux esophagitis based on the March 
1999 pathology report.  However, there is no evidence of any 
gastrointestinal symptoms during service.  On separation 
examination in May 1956, no gastrointestinal symptoms were 
reported or noted.  In his recent hearing, the Veteran 
indicated that gastrointestinal symptoms did not start until 
after he separated from service.  Moreover, there is no 
competent medical evidence of record linking any current 
gastrointestinal disorder to military service.  Accordingly, 
the claim for service connection for esophageal reflux is 
denied.

The preponderance of the evidence is also against the 
Veteran's claim for service connection for leg cramps.  The 
Veteran has testified that he was not treated for leg cramps 
during active service, nor has he sought medical treatment 
for his claimed leg cramps at any point in the over half a 
century since he has separated from active service.  A single 
medical record, a September 1956 National Guard examination 
report, indicates that the Veteran reported having occasional 
leg cramps in the morning.  However, no diagnosis was made, 
and no abnormality was noted by the examining physician at 
that time.  Besides the Veteran's testimony and assertions, 
this is the only piece of evidence that indicates leg cramps.  
There is no medical evidence of a current disability which 
has been diagnosed as leg cramps.  Accordingly, service 
connection for leg cramps must be denied.  "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  In the absence of proof of present disability 
there can be no valid claim."  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  Moreover, pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  Sanchez-Benitez v. West, 
13 Vet. App. 282, 285 (1999). 

Finally, the preponderance of the evidence is against the 
Veteran's claim for service connection for the residuals of a 
left leg injury to include scars.  The Veteran has testified 
that he injured his left leg during service.  Most of his 
service treatment records have been destroyed, and he is 
competent to testify to the occurrence of an injury.  The 
Veteran does have left leg pain which is currently diagnosed 
as peroneal neuropathy of the left fibular head along with a 
coexisting L5-S1 radiculopathy from disc disease.  However, 
there is no medical evidence linking these current 
disabilities, which involve the spine and nerves, with any 
alleged left leg injury during service.  Assuming that the 
Veteran did have a left leg injury during active service, the 
injury was acute and transitory and he fully recovered prior 
to separation as evidenced by the separation examination in 
May 1956, and numerous National Guard examinations conducted 
from 1956 to 1963 which all reveal normal findings without 
any physical abnormalities noted.  There is no competent 
medical evidence linking the Veteran's current neurologic 
symptoms of the left leg to active service or any injury 
during service.  

In reaching the decision above the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against entitlement to service connection 
in each instance, the doctrine is not for application.


ORDER

Service connection for the residuals of a left leg injury, to 
include scars, is denied.

Service connection for leg cramps is denied.

Service connection for esophageal reflux is denied.


REMAND

The Veteran claims entitlement to service connection for bile 
duct cancer.  Such a form of cancer is a disease which 
warrants service connection on a presumptive basis as a 
disease specific to radiation exposed veterans under 
38 C.F.R. § 3.309 (d)(2).  The medical evidence of record 
establishes that he has been diagnosed with ampullary 
carcinoma, which is a bile duct cancer.  

The Veteran claims that he was exposed to ionizing radiation 
during active service.  He claims exposure from August 1952 
to December 1954 while serving with the "663 AC & W 
Squadron" in Lake City, Tennessee.  He specifically asserts 
that this duty location was near Oak Ridge, Tennessee and 
this is the source of radiation exposure.

Some service at Oak Ridge, Tennessee does qualify as a 
radiation risk activity under the controlling regulations.  
See 38 C.F.R. § 3.309(d)(3)(ii).  In November 2004, the RO 
attempted to verify the Veteran's alleged radiation exposure 
with the service department, but no response is of record.  
As the Veteran's service personnel records, and most of his 
service treatment records have been destroyed by fire, some 
additional development should be conducted to assist the 
Veteran with this claim.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the service department, or 
other appropriate authority, and 
request confirmation, if possible, of 
the Veteran's participation in a 
radiation risk activity at Oak Ridge, 
Tennessee.  Specifically, request that 
unit history of the 663 AC & W Squadron 
in Lack City, Tennessee be reviewed for 
the period of time from August 1952 to 
December 1954 in an attempt to verify 
the Veteran's claimed exposure to 
ionizing radiation.  Ensure that the 
request, and any response is documented 
in the claims file.

2.  Review the Veteran's claim based 
upon exposure to ionizing radiation and 
undertake any additional development 
which may be required by 38 C.F.R. 
§§ 3.309(d), 3.311; and M21-1MR, Part 
IV, Subpart ii, Chapter 1, Sections B 
and C.  

3.  Following the above, readjudicate the 
Veteran's claim.  If any benefit on 
appeal remains denied, a Supplemental 
Statement of the Case should be issued, 
and the veteran and his representative 
should be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


